Exhibit 10.3

EXECUTION VERSION

REAFFIRMATION AGREEMENT dated as of April 19, 2012 (this “Agreement”), among THE
GOODYEAR TIRE & RUBBER COMPANY (“Goodyear”), the other Subsidiaries of THE
GOODYEAR TIRE & RUBBER COMPANY identified as Grantors and Guarantors under the
Security Documents referred to below (collectively with Goodyear, the
“Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A. as Administrative Agent and
Collateral Agent under the Restated Credit Agreement referred to below.

Goodyear has requested that the Amended and Restated First Lien Credit Agreement
dated as of April 20, 2007, among Goodyear, the Lenders party thereto, the
Issuing Banks party thereto, the Documentation Agents party thereto, Citicorp
USA, Inc., as Syndication Agent, and JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent (the “Credit Agreement”), be further
amended and restated in the form of the Amended and Restated First Lien Credit
Agreement dated as of the date hereof (the “Restatement Date”) among Goodyear,
the Lenders party thereto, the Issuing Banks party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent (the “Restated Credit
Agreement”), and that the Guarantee and Collateral Agreement (as defined in the
Credit Agreement) and the Canadian First Lien Guarantee and Collateral Agreement
between Goodyear Canada, Inc. and JPMorgan Chase Bank, N.A. as Collateral Agent
dated as of April 8, 2005 (the “Canadian GCA”) be amended as set forth in
Section 1 below. Capitalized terms used but not defined herein have the meanings
given them by the Restated Credit Agreement.

Each of the Reaffirming Parties is party to one or more of the Security
Documents referred to in the Credit Agreement, and each Reaffirming Party
expects to realize, or has realized, substantial direct and indirect benefits as
a result of the Restated Credit Agreement becoming effective and the
consummation of the transactions contemplated thereby. The execution and
delivery of this Agreement is a condition precedent to the effectiveness of the
Restated Credit Agreement and the consummation of the transactions contemplated
thereby.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1. Reaffirmation. (a) Each of the Reaffirming Parties confirms that
(i) the security interests granted by it under the Security Documents and in
existence immediately prior to the Restatement Date shall continue in full force
and

effect on the terms of the respective Security Documents and (ii) on the
Restatement Date the Obligations under the Restated Credit Agreement shall
constitute “Obligations” under the Guarantee and Collateral Agreement as amended
by paragraphs (b), (c), (d), (e), (f), (g), (h) and (i) below (as so amended,
the “Amended GCA”) and “Obligations” under the



--------------------------------------------------------------------------------

Canadian GCA as amended by paragraph (b) below (the “Amended Canadian GCA”) and
“secured obligations” (however defined) under the other Security Documents
(subject to any limitations set forth in the Amended GCA or such other Security
Documents). Each party hereto confirms that the intention of the parties is that
each of the Guarantee and Collateral Agreement and each other Security Document
shall not terminate on the Restatement Date and shall continue in full force and
effect as amended or amended and restated by the Restated Credit Agreement, this
Agreement or otherwise.

(b) The following defined terms listed in Article I of the Guarantee and
Collateral Agreement and in Article I of the Canadian GCA are amended and
restated in their entirety as follows:

“Lenders Lien Subordination and Intercreditor Agreement” means the Amended and
Restated Lenders Lien Subordination and Intercreditor Agreement among the
Collateral Agent, the collateral agent under the Second Lien Agreement, the
Borrower and the Subsidiary Guarantors (each as defined therein), dated as of
April 19, 2012, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein).

“Lien Subordination and Intercreditor Agreement” means the Lien Subordination
and Intercreditor Agreement dated as of April 19, 2012, as amended, among
(a) the Collateral Agent, (b) the collateral agent under the Second Lien
Agreement, (c) the Designated Senior Obligations Collateral Agents and
Designated Junior Obligations Collateral Agents (as such terms are defined
therein) from time to time party thereto and (d) the Borrower and the
Subsidiaries of the Borrower party thereto or any substitute or successor
agreement among such parties containing substantially the same terms (and under
which the Obligations shall have been designated by the Borrower as “Senior
Obligations”), with any changes approved by the Administrative Agent.

(c) Article V of the Guarantee and Collateral Agreement is hereby amended by
inserting the following new clause (c) immediately following Section 5.02(b):

“(c) The Collateral Agent is further authorized to file with the Federal
Aviation Administration (or any successor office or any similar office in any
other country) such documents as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing or protecting any security
interest granted by any Grantor in any Aircraft and naming such Grantor or the
Grantors as debtors and the Collateral Agent as secured party.”

 

2



--------------------------------------------------------------------------------

(d) Article V of the Guarantee and Collateral Agreement is hereby amended by
amending and restating Section 5.08(a) thereof to read as follows:

“(a) Each Grantor agrees promptly (and in any event within 30 days) to notify
the Collateral Agent in writing of any change (i) in its corporate name, (ii) in
the location of its chief executive office, (iii) in its identity or type of
organization or corporate structure and (iv) in its Federal Taxpayer
Identification Number or organizational identification number. Each Grantor
agrees to furnish the Collateral Agent at least 10 Business Day (or such shorter
period as the Collateral Agent may agree) prior written notice of any change in
its jurisdiction of organization. Each Grantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph.”

(e) Article V of the Guarantee and Collateral Agreement is hereby amended by
inserting the following language immediately following Section 5.08 thereof:

“SECTION 5.09. Securities Accounts. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee in an account with a securities
intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, cause
such securities intermediary to agree to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such security entitlements without further consent of any Grantor, such nominee,
or any other Person (each such agreement, a “Securities Account Control
Agreement”). The Collateral Agent agrees with each of the Grantors that the
Collateral Agent shall not give any such entitlement orders or instructions or
directions to any such issuer or securities intermediary unless an Event of
Default has occurred and is continuing.”

(f) The references to Section “6.06(e)” of the Credit Agreement in Section
12.13(d) of the Guarantee and Collateral Agreement are hereby replaced with
references to Section “6.04(c)”.

(g) Section 7.03 of the Guarantee and Collateral Agreement is hereby amended by
deleting at the end of the last paragraph the following sentence: “It is
understood that the Deposits held by the Administrative Agent under Section 2.01
of the Credit Agreement do not constitute assets of the Borrower or Collateral,
and that nothing

 

3



--------------------------------------------------------------------------------

herein shall prevent or delay payments required to be made from the Deposit
Account to the Issuing Banks as provided in the Credit Agreement.”

(h) Article XII of the Guarantee and Collateral Agreement is hereby amended by
amending and restating the last sentence of Section 12.13(e) to read as follows:

“In the case of any License of Intellectual Property to any Person that is not
an Affiliate of any Grantor (i) for which it receives consideration at the time
of such License at least equal to the Fair Market Value of the subject
Intellectual Property and in respect of which the Borrower shall have delivered
a notice to the Administrative Agent designating such transfer as an Asset
Disposition for purposes of Section 6.04, (ii) that constitutes an Asset
Disposition under Section 6.04, or (iii) that does not materially reduce the
collateral value to the Secured Parties of the Material Intellectual Property,
taken as a whole, and, in each case, is permitted under this Agreement and the
Credit Agreement, the Liens on such Intellectual Property granted hereunder
shall be subject to the rights of third parties to use such Intellectual
Property under such License; provided that no such License shall be used for the
purpose of securing or otherwise providing credit support for Indebtedness.”

(i) On and after the Restatement Date, (i) the term “Credit Agreement”, as used
in the Security Documents, shall mean the Restated Credit Agreement and (ii) the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”
and words of similar import, as used in the Amended GCA and the Amended Canadian
GCA, shall, unless the context otherwise requires, refer to the Guarantee and
Collateral Agreement and the Amended Canadian GCA as amended hereby.

SECTION 2. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 4. Expenses. Goodyear agrees to reimburse the Administrative Agent and
the Collateral Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this Agreement, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP and other counsel for the
Administrative Agent and the Collateral Agent.

 

4



--------------------------------------------------------------------------------

SECTION 5. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 6. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Restated Credit Agreement shall extinguish the obligations
for the payment of money outstanding under the Restated Credit Agreement or the
Credit Agreement or discharge or release the Lien or priority of any Security
Document or any other security therefor. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Restated Credit Agreement or the Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith. Nothing implied in this
Agreement, the Restated Credit Agreement or in any other document contemplated
hereby or thereby shall be construed as a release or other discharge of the
Borrower or any Guarantor or any Grantor under any Security Document from any of
its obligations and liabilities under the Restated Credit Agreement or the
Security Documents. Each of the Restated Credit Agreement and the Security
Documents shall remain in full force and effect, until (as applicable) and
except to any extent modified hereby or by the Amendment Agreement or in
connection herewith and therewith.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE GOODYEAR TIRE & RUBBER COMPANY,

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

THE GOODYEAR TIRE & RUBBER COMPANY

FIRST LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Collateral Agent,

 

by

  /s/ Robert P. Kellas   Name: Robert P. Kellas   Title: Executive Director

THE GOODYEAR TIRE & RUBBER COMPANY

FIRST LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

GRANTORS AND GUARANTORS

 

CELERON CORPORATION,  

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

 

DAPPER TIRE CO., INC.,  

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

 

DIVESTED COMPANIES HOLDING COMPANY,  

by

  /s/ Todd M. Tyler   Name: Todd M. Tyler   Title: Vice President, Treasurer and
Secretary  

by

  /s/ Randall M. Loyd   Name: Randall M. Loyd   Title: Vice President and
Assistant Secretary

THE GOODYEAR TIRE & RUBBER COMPANY

FIRST LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

DIVESTED LITCHFIELD PARK

PROPERTIES, INC.,

 

by

  /s/ Todd M. Tyler   Name: Todd M. Tyler   Title: Vice President, Treasurer and
Secretary  

by

  /s/ Randall M. Loyd   Name: Randall M. Loyd   Title: Vice President and
Assistant Secretary

 

GOODYEAR EXPORT INC.,  

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

 

GOODYEAR FARMS, INC.,  

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

 

GOODYEAR INTERNATIONAL

CORPORATION,

 

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

THE GOODYEAR TIRE & RUBBER COMPANY

FIRST LIEN REAFFIRMATION AGREEMENT



--------------------------------------------------------------------------------

GOODYEAR WESTERN HEMISPHERE

CORPORATION,

 

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

 

WHEEL ASSEMBLIES INC.,

 

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

 

WINGFOOT COMMERCIAL TIRE

SYSTEMS, LLC,

 

by

  /s/ Scott A. Honnold   Name: Scott A. Honnold   Title: Vice President and
Treasurer

 

GOODYEAR CANADA INC.,

 

by

  /s/ D.S. Hamilton   Name: D.S. Hamilton   Title: President  

by

  /s/ R.M. Hunter   Name: R.M. Hunter   Title: Secretary

THE GOODYEAR TIRE & RUBBER COMPANY

FIRST LIEN REAFFIRMATION AGREEMENT